DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/244,289 filed on June 27, 2022. Claims 2 and 9 have been canceled. Claims 1, 3-8, and 10-20 are pending with the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 11-13, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. (U.S. Patent No.: US 4575798) hereinafter Lindstrom in view of Akilov et al. (US Publication No.: US 20070282798 A1) hereinafter Akilov, in view of Yu (US Publication No.: US 20030055822 A1) hereinafter Yu, and further in view of Theimer et al. (US Publication No.: US 20150134626 A1) hereinafter Theimer.
As to claim 1:
Lindstrom discloses:
A method for distributing records among storage partitions based on range-partitioned indexes, the method comprising: 
maintaining, by a storage system, a table of a plurality of records indexed based on a plurality of original partitioning keys in the table of records [Column 2 Lines 23-24 teach keyed stored records that can be accessed on associative secondary storage. Note: The examiner interprets keyed (plurality of original partitioning keys) stored records (plurality of records) to be claimed indexed table of records and keyed is interpreted to include the claimed original partitioning key. The keyed stored records stored and/or accessed on an associative second storage is interpreted to be the claimed maintaining by a storage system.]; 
initializing, by a partitioning function executed by the storage system, a plurality of counters, each counter of the plurality of counters associated with a sub-range of a plurality of equal-length sub-ranges in a total range of key values for a secondary index partitioning key [Column 8 Lines 34-38 teach the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: The examiner interprets incrementing the counter to be the claimed initializing a plurality of counters. Counters for each the appropriate interval is interpreted to be the claimed counter of the plurality of counters associated with a sub-range, wherein an intervals is interpreted to be the claimed sub-range of a plurality sub-ranges. Each key process and possible keys are interpreted to be the claimed secondary index partitioning key and range of possible key values uniformly divided into equal sized intervals is interpreted to be the claimed sub-range of a plurality of equal-length sub-ranges in a total range of key values, wherein keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]
reading, by the partitioning function executed by the storage system, each record of the table of records [Column 2 Lines 23-24 teach keyed stored records that can be accessed on associative secondary storage. Column 8 Lines 37-38 teaches as each key is processed, the counter for the appropriate interval is incremented. Note: Processing each key is interpreted to must include reading each record of the table of records, wherein keyed stored records are interpreted to be the claimed each record of the table of records.]; 
accumulating, by the partitioning function executed by the storage system, in each counter of the plurality of counters, a count of a number of records in the associated sub- range based on the records of the table of records [Column 8 Lines 37-38 teaches as each key is processed, the counter for the appropriate interval is incremented. Note: Incrementing a counter is interpreted to be the claimed accumulating a count of a number of records in the associated sub- range based on the records of the table of records. The counter incremented reasonably includes a counter incrementally increasing with each key, therefore keeping or accumulating a count of number keys (records).];
determining, by the partitioning function executed by the storage system, a number of records per partition based on a total number of records in the total range of key values for the secondary index partitioning key and a number of available partitions in the storage system [Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: cNR/M is interpreted to be the claimed number of available partitions, the range of 256.sup.K possible key values is interpreted to be the claimed total number of records in the total range of key values, and incrementing a counter for each key processed for the appropriate interval is interpreted to be the claimed determining a number of records per partition. Keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]; and 

Lindstrom discloses most of the limitations as set for in claim 1 but does not appear to expressly disclose distributing, by the partitioning function executed by the storage system, the records stored by the storage system to the available partitions in the storage system based on the number of records in each sub-range, wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records, wherein the secondary index partition key comprises a foreign key uniquely identifying an association between records, wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key, and the pre-determined number of first bits of the secondary index partition key for each of the records.
Akilov discloses:
distributing, by the partitioning function executed by the storage system, the records stored by the storage system to the available partitions in the storage system based on the number of records in each sub-range [Paragraph 0059 teaches the computed hash key, being a different key and selected as described above, will subdivide these records into as many subsets as there are partitions. For instance, if there are N partitions, each file 102 that is associated with a certain set of key values is further partitioned into N files, each being approximately the same size. Record dispatcher 104 then identifies which of files 102 are to be loaded according to the keys in the "Dynamic Load Command." For each file 102 that is identified for loading, record dispatcher 104 further identifies its N partitioned files, and loads them in parallel to their respective partitions as required. 
Note: The examiner interprets the record dispatcher, “Dynamic Load Command”, loading files in their respective partitions as required to be the claimed distributing the records stored by the storage system to the available partitions in the storage system. Loading records based on the identified N partitioned files is interpreted to be the claimed distributing the records based on the number of records in each sub-range, wherein the cited partitions being the same size is interpreted to be the claimed number of records in each sub-range. The N files being the same size as partitions reasonably is interpreted to include one or more files. In this case, the examiner interpreting one file to be in the partition that is the same size other partitions. The record dispatcher, therefore is interpreted to load only one file into that partition based size of the partition being big enough to store one partitioned file].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, by incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions, as taught by Akilov (Paragraph 0059), because both applications are directed partition and storage processing; incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions provides the ability to tune a practical balance between cardinality of the sets of records and loading time (see Akilov Paragraph 0046).

Lindstrom and Akilov discloses most of the limitations as set for in claim 1 but does not appear to expressly disclose wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records, wherein the secondary index partition key comprises a foreign key uniquely identifying an association between records, wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key, and the pre-determined number of first bits of the secondary index partition key for each of the records.
Yu discloses:
wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records [Paragraph 0004 teaches each table typically includes a set of columns (fields). Each table also typically includes a "primary key." A primary key is a column which uniquely identifies each record in a table or a set of its columns whose combined values uniquely identify each record in that table. Paragraph 0006 teaches non-primary-key columns, i.e. a column or columns that by themselves collectively cannot uniquely identify records in that table, whose values are used to identify records in other tables by matching the primary key values in the other tables. Paragraph 0007 teaches a table having a foreign key may be considered a "child table" of the table or tables to which the foreign key points. A table which is pointed to by a foreign key or keys from another table may be considered a "parent table" of the other tables. Note: A table with keys from another table, such as primary keys (original partitioning key) uniquely identifying each record in that table (uniquely identifying a record of the plurality of records) reads on the claimed wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records.];
wherein the secondary index partition key comprises a foreign key uniquely identifying an association between owners of two or more records of the plurality of records [Paragraph 0006 teaches table a includes non-primary -key columns, i.e. a column or columns that by themselves collectively cannot uniquely identify records in that table, whose values are used to identify records in other tables by matching the primary key values in the other tables, these columns are typically referred to as a foreign key. Paragraph 0007 teaches the validity of a record in a child table with a foreign key or keys typically depends on the existence of records in all of its parent tables to whom foreign key values of a record point Note: The examiner reasonably interprets the a non-primary keys (foreign key) in a table (owner) identifying (identifying an association between) each record in other tables (owner) to be the claimed secondary index partition key, wherein the secondary index partition key in view of the instant application is interpreted to also be a key that uniquely identifies each record of other tables reads on the claimed a foreign key uniquely identifying an association between owners, wherein the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables. A record in a child table with a foreign key or keys (secondary index partition key comprises a foreign key) and records in all of its parent tables to whom foreign key values of a record point reads on the claimed two or more records of the plurality of records.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom and Akilov, by incorporating the use of primary keys and non-primary keys (foreign key) associated with a table that uniquely identifies each record in other tables, as taught by Yu (Paragraph 0004, 0006, and 0007), because all three applications are directed partition, table, and storage processing; incorporating the use of non-primary keys a table that uniquely identifies each record in other tables provides, when partitioning of very large entity tables and the relationship tables which define the relationships between them, greatly improved performance of data manipulation and query operations on a VLDB (see Yu Paragraph 0033).

Lindstrom, Akilov, and Yu discloses most of the limitations as set for in claim 1 but does not appear to expressly disclose wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key, and the pre-determined number of first bits of the secondary index partition key for each of the records.
Theimer discloses:
wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the pre-determined number of first bits of the secondary index partition key for each of the records [Paragraph 0134 teaches the policy may comprise, for example, an initial mapping of data records to partitions based on keys supplied by data producers or based on various attributes of the submitted data records, as well as one or more triggering criteria for repartitioning the data stream. In some embodiments, for example, a hash function may be applied to the partition key or keys, yielding a 128-bit integer hash value. The range of possible 128-bit integers may be divided into N contiguous sub-ranges, each representing one of N partitions of the stream. The number of partitions and/or the relative sizes of the sub-ranges may vary from one stream to another in some embodiments. Note: The examiner interprets the partition key or keys includes the claimed secondary index partition key because the mention of partition key or keys indicates a plurality of keys which must include a second or secondary key and each of the keys are mapped to data records as part of stream. The cited 128-bit integer hash value resulting from applying hash function to the partition key or keys is interpreted to be the claimed predetermined number of first bits of the secondary index partition key because of 128-bit integer hash value is associated with the partition key or keys (secondary index partition key). Furthermore, 128-bit integer hash value for partition key or keys mapped to data records is interpreted to read on the claimed pre-determined number of first bits of the secondary index partition key for each of the records because 128-bit integer hash value represents the partition key or keys mapped to data records. 
and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key [Paragraph 0134 teaches the policy may comprise, for example, an initial mapping of data records to partitions based on keys supplied by data producers or based on various attributes of the submitted data records, as well as one or more triggering criteria for repartitioning the data stream. In some embodiments, for example, a hash function may be applied to the partition key or keys, yielding a 128-bit integer hash value. The range of possible 128-bit integers may be divided into N contiguous sub-ranges, each representing one of N partitions of the stream. The number of partitions and/or the relative sizes of the sub-ranges may vary from one stream to another in some embodiments. Note: Examiner is interpreting the mention of “the number of sub-ranges” to be “a number of sub-ranges”. N contiguous sub-ranges resulting from dividing 128-bit integer hash values associated with the partition key or keys (secondary index partition key) is interpreted to be the claimed number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key because N is based on a range of possible 128-bit integers (a range of values) and 128-bit integers is represented by 128-bit integer hash value (pre- determined number of first bits of the secondary index partition key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, Akilov, and Yu, by incorporating N contiguous sub-ranges resulting from dividing 128-bit integer hash values associated with the partition key or keys, as taught by Theimer (Paragraph 0134), because all four applications are directed partition, table, and storage processing; incorporating N contiguous sub-ranges resulting from dividing 128-bit integer hash values associated with the partition key or keys as part of a partitioning policy avoids disk seek latencies (see Theimer Paragraph 0134).

As to claim 4:
Lindstrom discloses:
The method of claim 1, wherein initializing the plurality of counters comprises determining a number of counters in the plurality of counters by determining the distribution of the secondary index partitioning key after scanning the table of records [Column 2 Lines 22-26 teach the data to be rearranged includes keyed stored records that can be accessed on associative secondary storage. The method utilizes a random sampling of a certain number of keys and internal sorting of the sampled keys; forming equal sized partitions of records. Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: The examiner interprets the random sampling of a certain number of keys prior to forming equal sized partitions of records to be the claimed after scanning the table to be the claimed. cNR/M is interpreted to be the claimed number of available partitions, the range of 256.sup.K possible key values is interpreted to be the claimed total number of records in the total range of key values, and incrementing a counter for each key processed for the appropriate interval is interpreted to be the claimed determining a number of records per partition. Incrementing a counter for each interval is interpreted to be the claimed initializing the plurality of counters, cNR/M equal sized intervals is interpreted to be the claimed determining a number counters, wherein there is a counter for each interval therefore value for the number of counter is the same value for the number intervals. The possible key values uniformly divided into intervals is interpreted to be the claimed determining the distribution of the secondary index partitioning keys, wherein keys and/or possible keys is interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]

As to claim 5:
Lindstrom discloses:
The method of claim 1, wherein accumulating the count of the number of records in each sub-range is based on a number of occurrences of records associated with the secondary partitioning key which matches that sub-range [Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: cNR/M is interpreted to be the claimed number of available partitions, the range of 256.sup.K possible key values is interpreted to be the claimed total number of records in the total range of key values, and incrementing a counter for each key processed for the appropriate interval is interpreted to be the claimed determining a number of records per partition. Intervals are interpreted to be the claimed sub-range, wherein an interval is interpreted to be a range of keys.  Keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]

As to claim 6:
	Lindstrom discloses:
The method of claim 1, wherein accumulating, in each counter of the plurality of counters, the count of the number of records in the associated sub-range is performed in parallel processes [Column 2 Lines 39-43 teach forming of record partitions by obtaining a histogram of keys and ranges of key values includes performing for each key a binary search in internal memory on the pointer list in order to ascertain the range associated with the key. Column 6 Lines 3-6 teach the keys which define the ranges are processed sequentially. For each range, the records therein are retrieved by an associative search, sorted, and then appended to the output file. Column 7 Lines 26-31 teaches an associative search is carried by transferring each record from an array 15 or 17 or 19 to the RAM buffer 3. A microprocessor 33 coupling RAM 3 selects and transfers to bus 1 over path 2 all the records whose key values satisfy the range query. Column 7 Lines 37-39 teaches advantageously, all of the arrays can be searched in parallel so that the total time per associative search is one second. Note: The Processing keys as part of the searching/associative searching to increment a counter associated with an interval is interpreted to be the claimed accumulating, in each counter of the plurality of counters, the count of the number of records in the associated range, wherein the associative searching is done in parallel is interpreted to be the claimed performing in parallel processes.] and the total number of records in the total range of key values for the secondary index partitioning key comprises a sum of the number of records in each sub-range [Column 3 Lines 28-30 teach in a single pass through the file counts are taken for how many records belong to each range. Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: The examiner interprets file counts for each range/interval and the range of 256.sup.K to be the claimed total number of records in the total range of key values for the secondary index partitioning key comprises a sum of the number of records in each sub-range. Keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables].

As to claim 8:
Lindstrom discloses:
A system comprising: 
one or more storage devices; a processor; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to distribute records among storage partitions in the one or more storage devices based on range- partitioned indexes by: 
maintaining a table of a plurality of records indexed based on a plurality of original partitioning keys in the table of records [Column 2 Lines 23-24 teach keyed stored records that can be accessed on associative secondary storage. Note: The examiner interprets keyed (plurality of original partitioning keys) stored records (plurality of records) to be claimed indexed table of records and keyed is interpreted to include the claimed original partitioning key. The keyed stored records stored and/or accessed on an associative second storage is interpreted to be the claimed maintaining by a storage system.]; 
initializing, by a partitioning function executed by the storage system, a plurality of counters, each counter of the plurality of counters associated with a sub-range of a plurality of equal-length sub-ranges in a total range of key values for a secondary index partitioning key [Column 8 Lines 34-38 teach the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: The examiner interprets incrementing the counter to be the claimed initializing a plurality of counters. Counters for each the appropriate interval is interpreted to be the claimed counter of the plurality of counters associated with a sub-range, wherein an intervals is interpreted to be the claimed sub-range of a plurality sub-ranges. Each key process and possible keys are interpreted to be the claimed secondary index partitioning key and range of possible key values uniformly divided into equal sized intervals is interpreted to be the claimed sub-range of a plurality of equal-length sub-ranges in a total range of key values, wherein keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]
reading, by the partitioning function executed by the storage system, each record of the table of records [Column 2 Lines 23-24 teach keyed stored records that can be accessed on associative secondary storage. Column 8 Lines 37-38 teaches as each key is processed, the counter for the appropriate interval is incremented. Note: Processing each key is interpreted to must include reading each record of the table of records, wherein keyed stored records are interpreted to be the claimed each record of the table of records.]; 
accumulating, by the partitioning function executed by the storage system, in each counter of the plurality of counters, a count of a number of records in the associated sub- range based on the records of the table of records [Column 8 Lines 37-38 teaches as each key is processed, the counter for the appropriate interval is incremented. Note: Incrementing a counter is interpreted to be the claimed accumulating a count of a number of records in the associated sub- range based on the records of the table of records. The counter incremented reasonably includes a counter incrementally increasing with each key, therefore keeping or accumulating a count of number keys (records).];
determining, by the partitioning function executed by the storage system, a number of records per partition based on a total number of records in the total range of key values for the secondary index partitioning key and a number of available partitions in the storage system [Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: cNR/M is interpreted to be the claimed number of available partitions, the range of 256.sup.K possible key values is interpreted to be the claimed total number of records in the total range of key values, and incrementing a counter for each key processed for the appropriate interval is interpreted to be the claimed determining a number of records per partition. Keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]; and 

Lindstrom discloses most of the limitations as set for in claim 8 but does not appear to expressly disclose distributing, by the partitioning function executed by the storage system, the records stored by the storage system to the available partitions in the storage system based on the number of records in each sub-range, wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records, wherein the secondary index partition key comprises a foreign key uniquely identifying an association between records, wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key, and the pre-determined number of first bits of the secondary index partition key for each of the records.
Akilov discloses:
distributing, by the partitioning function executed by the storage system, the records stored by the storage system to the available partitions in the storage system based on the number of records in each sub-range [Paragraph 0059 teaches the computed hash key, being a different key and selected as described above, will subdivide these records into as many subsets as there are partitions. For instance, if there are N partitions, each file 102 that is associated with a certain set of key values is further partitioned into N files, each being approximately the same size. Record dispatcher 104 then identifies which of files 102 are to be loaded according to the keys in the "Dynamic Load Command." For each file 102 that is identified for loading, record dispatcher 104 further identifies its N partitioned files, and loads them in parallel to their respective partitions as required. 
Note: The examiner interprets the record dispatcher, “Dynamic Load Command”, loading files in their respective partitions as required to be the claimed distributing the records stored by the storage system to the available partitions in the storage system. Loading records based on the identified N partitioned files is interpreted to be the claimed distributing the records based on the number of records in each sub-range, wherein the cited partitions being the same size is interpreted to be the claimed number of records in each sub-range. The N files being the same size as partitions reasonably is interpreted to include one or more files. In this case, the examiner interpreting one file to be in the partition that is the same size other partitions. The record dispatcher, therefore is interpreted to load only one file into that partition based size of the partition being big enough to store one partitioned file].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, by incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions, as taught by Akilov (Paragraph 0059), because both applications are directed partition and storage processing; incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions provides the ability to tune a practical balance between cardinality of the sets of records and loading time (see Akilov Paragraph 0046).

Lindstrom and Akilov discloses most of the limitations as set for in claim 8 but does not appear to expressly disclose wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records, wherein the secondary index partition key comprises a foreign key uniquely identifying an association between records, wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key, and the pre-determined number of first bits of the secondary index partition key for each of the records.
Yu discloses:
wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records [Paragraph 0004 teaches each table typically includes a set of columns (fields). Each table also typically includes a "primary key." A primary key is a column which uniquely identifies each record in a table or a set of its columns whose combined values uniquely identify each record in that table. Paragraph 0006 teaches non-primary-key columns, i.e. a column or columns that by themselves collectively cannot uniquely identify records in that table, whose values are used to identify records in other tables by matching the primary key values in the other tables. Paragraph 0007 teaches a table having a foreign key may be considered a "child table" of the table or tables to which the foreign key points. A table which is pointed to by a foreign key or keys from another table may be considered a "parent table" of the other tables. Note: A table with keys from another table, such as primary keys (original partitioning key) uniquely identifying each record in that table (uniquely identifying a record of the plurality of records) reads on the claimed wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records.];
wherein the secondary index partition key comprises a foreign key uniquely identifying an association between owners of two or more records of the plurality of records [Paragraph 0006 teaches table a includes non-primary -key columns, i.e. a column or columns that by themselves collectively cannot uniquely identify records in that table, whose values are used to identify records in other tables by matching the primary key values in the other tables, these columns are typically referred to as a foreign key. Paragraph 0007 teaches the validity of a record in a child table with a foreign key or keys typically depends on the existence of records in all of its parent tables to whom foreign key values of a record point Note: The examiner reasonably interprets the a non-primary keys (foreign key) in a table (owner) identifying (identifying an association between) each record in other tables (owner) to be the claimed secondary index partition key, wherein the secondary index partition key in view of the instant application is interpreted to also be a key that uniquely identifies each record of other tables reads on the claimed a foreign key uniquely identifying an association between owners, wherein the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables. A record in a child table with a foreign key or keys (secondary index partition key comprises a foreign key) and records in all of its parent tables to whom foreign key values of a record point reads on the claimed two or more records of the plurality of records.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom and Akilov, by incorporating the use of primary keys and non-primary keys (foreign key) associated with a table that uniquely identifies each record in other tables, as taught by Yu (Paragraph 0004, 0006, and 0007), because all three applications are directed partition, table, and storage processing; incorporating the use of non-primary keys a table that uniquely identifies each record in other tables provides, when partitioning of very large entity tables and the relationship tables which define the relationships between them, greatly improved performance of data manipulation and query operations on a VLDB (see Yu Paragraph 0033).

Lindstrom, Akilov, and Yu discloses most of the limitations as set for in claim 8 but does not appear to expressly disclose wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key, and the pre-determined number of first bits of the secondary index partition key for each of the records.
Theimer discloses:
wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the pre-determined number of first bits of the secondary index partition key for each of the records [Paragraph 0134 teaches the policy may comprise, for example, an initial mapping of data records to partitions based on keys supplied by data producers or based on various attributes of the submitted data records, as well as one or more triggering criteria for repartitioning the data stream. In some embodiments, for example, a hash function may be applied to the partition key or keys, yielding a 128-bit integer hash value. The range of possible 128-bit integers may be divided into N contiguous sub-ranges, each representing one of N partitions of the stream. The number of partitions and/or the relative sizes of the sub-ranges may vary from one stream to another in some embodiments. Note: The examiner interprets the partition key or keys includes the claimed secondary index partition key because the mention of partition key or keys indicates a plurality of keys which must include a second or secondary key and each of the keys are mapped to data records as part of stream. The cited 128-bit integer hash value resulting from applying hash function to the partition key or keys is interpreted to be the claimed predetermined number of first bits of the secondary index partition key because of 128-bit integer hash value is associated with the partition key or keys (secondary index partition key). Furthermore, 128-bit integer hash value for partition key or keys mapped to data records is interpreted to read on the claimed pre-determined number of first bits of the secondary index partition key for each of the records because 128-bit integer hash value represents the partition key or keys mapped to data records. 
and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key [Paragraph 0134 teaches the policy may comprise, for example, an initial mapping of data records to partitions based on keys supplied by data producers or based on various attributes of the submitted data records, as well as one or more triggering criteria for repartitioning the data stream. In some embodiments, for example, a hash function may be applied to the partition key or keys, yielding a 128-bit integer hash value. The range of possible 128-bit integers may be divided into N contiguous sub-ranges, each representing one of N partitions of the stream. The number of partitions and/or the relative sizes of the sub-ranges may vary from one stream to another in some embodiments. Note: Examiner is interpreting the mention of “the number of sub-ranges” to be “a number of sub-ranges”. N contiguous sub-ranges resulting from dividing 128-bit integer hash values associated with the partition key or keys (secondary index partition key) is interpreted to be the claimed number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key because N is based on a range of possible 128-bit integers (a range of values) and 128-bit integers is represented by 128-bit integer hash value (pre- determined number of first bits of the secondary index partition key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, Akilov, and Yu, by incorporating N contiguous sub-ranges resulting from dividing 128-bit integer hash values associated with the partition key or keys, as taught by Theimer (Paragraph 0134), because all four applications are directed partition, table, and storage processing; incorporating N contiguous sub-ranges resulting from dividing 128-bit integer hash values associated with the partition key or keys as part of a partitioning policy avoids disk seek latencies (see Theimer Paragraph 0134).

As to claim 11:
Lindstrom discloses:
The system of claim 8, wherein initializing the plurality of counters comprises determining a number of counters in the plurality of counters by determining the distribution of the secondary index partitioning key after scanning the table of records [Column 2 Lines 22-26 teach the data to be rearranged includes keyed stored records that can be accessed on associative secondary storage. The method utilizes a random sampling of a certain number of keys and internal sorting of the sampled keys; forming equal sized partitions of records. Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: The examiner interprets the random sampling of a certain number of keys prior to forming equal sized partitions of records to be the claimed after scanning the table to be the claimed. cNR/M is interpreted to be the claimed number of available partitions, the range of 256.sup.K possible key values is interpreted to be the claimed total number of records in the total range of key values, and incrementing a counter for each key processed for the appropriate interval is interpreted to be the claimed determining a number of records per partition. Incrementing a counter for each interval is interpreted to be the claimed initializing the plurality of counters, cNR/M equal sized intervals is interpreted to be the claimed determining a number counters, wherein there is a counter for each interval therefore value for the number of counter is the same value for the number intervals. The possible key values uniformly divided into intervals is interpreted to be the claimed determining the distribution of the secondary index partitioning keys, wherein keys and/or possible keys is interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]

As to claim 12:
Lindstrom discloses:
The system of claim 8, wherein accumulating the count of the number of records in each sub-range is based on a number of occurrences of records associated with the secondary partitioning key which matches that sub-range [Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: cNR/M is interpreted to be the claimed number of available partitions, the range of 256.sup.K possible key values is interpreted to be the claimed total number of records in the total range of key values, and incrementing a counter for each key processed for the appropriate interval is interpreted to be the claimed determining a number of records per partition. Intervals are interpreted to be the claimed sub-range, wherein an interval is interpreted to be a range of keys.  Keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]

As to claim 13:
Lindstrom discloses:
The system of claim 8, wherein accumulating, in each counter of the plurality of counters, the count of the number of records in the associated sub-range is performed in parallel processes [Column 2 Lines 39-43 teach forming of record partitions by obtaining a histogram of keys and ranges of key values includes performing for each key a binary search in internal memory on the pointer list in order to ascertain the range associated with the key. Column 6 Lines 3-6 teach the keys which define the ranges are processed sequentially. For each range, the records therein are retrieved by an associative search, sorted, and then appended to the output file. Column 7 Lines 26-31 teaches an associative search is carried by transferring each record from an array 15 or 17 or 19 to the RAM buffer 3. A microprocessor 33 coupling RAM 3 selects and transfers to bus 1 over path 2 all the records whose key values satisfy the range query. Column 7 Lines 37-39 teaches advantageously, all of the arrays can be searched in parallel so that the total time per associative search is one second. Note: The Processing keys as part of the searching/associative searching to increment a counter associated with an interval is interpreted to be the claimed accumulating, in each counter of the plurality of counters, the count of the number of records in the associated range, wherein the associative searching is done in parallel is interpreted to be the claimed performing in parallel processes.] and the total number of records in the total range of key values for the secondary index partitioning key comprises a sum of the number of records in each sub-range, accumulated in all parallel processes [Column 3 Lines 28-30 teach in a single pass through the file counts are taken for how many records belong to each range. Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Column 7 Lines 37-39 teaches advantageously, all of the arrays can be searched in parallel so that the total time per associative search is one second. Note: The examiner interprets file counts for each range/interval and the range of 256.sup.K to be the claimed total number of records in the total range of key values for the secondary index partitioning key comprises a sum of the number of records in each sub-range. Keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables. The examiner also interprets cited searching array in parallel to be the claimed accumulated in all parallel processes, wherein searching all of the arrays is interpreted to be the claimed all parallel processes. The claimed all parallel processes is interpreted to reasonably include any and/or all processes that include counting records in partitions where a total number of records that represents accumulated counts of records processed in parallel. Secondary index partitioning keys as cited in the claims is interpreted to include partitioning keys of other associated tables, therefore the examiner interprets secondary index partitioning keys and partitioning keys reasonably fall under all possible keys 256.sup.K as cited in the prior art reference.

As to claim 15:
Lindstrom discloses:
A non-transitory, computer-readable memory comprising a set of instructions stored therein which, when executed by a processor, causes the processor to distribute records among storage partitions in the one or more storage devices based on range- partitioned indexes by: 
maintaining a table of a plurality of records indexed based on a plurality of original partitioning keys in the table of records [Column 2 Lines 23-24 teach keyed stored records that can be accessed on associative secondary storage. Note: The examiner interprets keyed (plurality of original partitioning keys) stored records (plurality of records) to be claimed indexed table of records and keyed is interpreted to include the claimed original partitioning key. The keyed stored records stored and/or accessed on an associative second storage is interpreted to be the claimed maintaining by a storage system.]; 
initializing, by a partitioning function executed by the storage system, a plurality of counters, each counter of the plurality of counters associated with a sub-range of a plurality of equal-length sub-ranges in a total range of key values for a secondary index partitioning key [Column 8 Lines 34-38 teach the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: The examiner interprets incrementing the counter to be the claimed initializing a plurality of counters. Counters for each the appropriate interval is interpreted to be the claimed counter of the plurality of counters associated with a sub-range, wherein an intervals is interpreted to be the claimed sub-range of a plurality sub-ranges. Each key process and possible keys are interpreted to be the claimed secondary index partitioning key and range of possible key values uniformly divided into equal sized intervals is interpreted to be the claimed sub-range of a plurality of equal-length sub-ranges in a total range of key values, wherein keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]
reading, by the partitioning function executed by the storage system, each record of the table of records [Column 2 Lines 23-24 teach keyed stored records that can be accessed on associative secondary storage. Column 8 Lines 37-38 teaches as each key is processed, the counter for the appropriate interval is incremented. Note: Processing each key is interpreted to must include reading each record of the table of records, wherein keyed stored records are interpreted to be the claimed each record of the table of records.]; 
accumulating, by the partitioning function executed by the storage system, in each counter of the plurality of counters, a count of a number of records in the associated sub- range based on the records of the table of records [Column 8 Lines 37-38 teaches as each key is processed, the counter for the appropriate interval is incremented. Note: Incrementing a counter is interpreted to be the claimed accumulating a count of a number of records in the associated sub- range based on the records of the table of records. The counter incremented reasonably includes a counter incrementally increasing with each key, therefore keeping or accumulating a count of number keys (records).];
determining, by the partitioning function executed by the storage system, a number of records per partition based on a total number of records in the total range of key values for the secondary index partitioning key and a number of available partitions in the storage system [Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: cNR/M is interpreted to be the claimed number of available partitions, the range of 256.sup.K possible key values is interpreted to be the claimed total number of records in the total range of key values, and incrementing a counter for each key processed for the appropriate interval is interpreted to be the claimed determining a number of records per partition. Keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]; and 

Lindstrom discloses most of the limitations as set for in claim 15 but does not appear to expressly disclose distributing, by the partitioning function executed by the storage system, the records stored by the storage system to the available partitions in the storage system based on the number of records in each sub-range, wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records, wherein the secondary index partition key comprises a foreign key uniquely identifying an association between records, wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key, and the pre-determined number of first bits of the secondary index partition key for each of the records.
Akilov discloses:
distributing, by the partitioning function executed by the storage system, the records stored by the storage system to the available partitions in the storage system based on the number of records in each sub-range [Paragraph 0059 teaches the computed hash key, being a different key and selected as described above, will subdivide these records into as many subsets as there are partitions. For instance, if there are N partitions, each file 102 that is associated with a certain set of key values is further partitioned into N files, each being approximately the same size. Record dispatcher 104 then identifies which of files 102 are to be loaded according to the keys in the "Dynamic Load Command." For each file 102 that is identified for loading, record dispatcher 104 further identifies its N partitioned files, and loads them in parallel to their respective partitions as required. 
Note: The examiner interprets the record dispatcher, “Dynamic Load Command”, loading files in their respective partitions as required to be the claimed distributing the records stored by the storage system to the available partitions in the storage system. Loading records based on the identified N partitioned files is interpreted to be the claimed distributing the records based on the number of records in each sub-range, wherein the cited partitions being the same size is interpreted to be the claimed number of records in each sub-range. The N files being the same size as partitions reasonably is interpreted to include one or more files. In this case, the examiner interpreting one file to be in the partition that is the same size other partitions. The record dispatcher, therefore is interpreted to load only one file into that partition based size of the partition being big enough to store one partitioned file].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, by incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions, as taught by Akilov (Paragraph 0059), because both applications are directed partition and storage processing; incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions provides the ability to tune a practical balance between cardinality of the sets of records and loading time (see Akilov Paragraph 0046).

Lindstrom and Akilov discloses most of the limitations as set for in claim 15 but does not appear to expressly disclose wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records, wherein the secondary index partition key comprises a foreign key uniquely identifying an association between records, wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key, and the pre-determined number of first bits of the secondary index partition key for each of the records.
Yu discloses:
wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records [Paragraph 0004 teaches each table typically includes a set of columns (fields). Each table also typically includes a "primary key." A primary key is a column which uniquely identifies each record in a table or a set of its columns whose combined values uniquely identify each record in that table. Paragraph 0006 teaches non-primary-key columns, i.e. a column or columns that by themselves collectively cannot uniquely identify records in that table, whose values are used to identify records in other tables by matching the primary key values in the other tables. Paragraph 0007 teaches a table having a foreign key may be considered a "child table" of the table or tables to which the foreign key points. A table which is pointed to by a foreign key or keys from another table may be considered a "parent table" of the other tables. Note: A table with keys from another table, such as primary keys (original partitioning key) uniquely identifying each record in that table (uniquely identifying a record of the plurality of records) reads on the claimed wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records.];
wherein the secondary index partition key comprises a foreign key uniquely identifying an association between owners of two or more records of the plurality of records [Paragraph 0006 teaches table a includes non-primary -key columns, i.e. a column or columns that by themselves collectively cannot uniquely identify records in that table, whose values are used to identify records in other tables by matching the primary key values in the other tables, these columns are typically referred to as a foreign key. Paragraph 0007 teaches the validity of a record in a child table with a foreign key or keys typically depends on the existence of records in all of its parent tables to whom foreign key values of a record point Note: The examiner reasonably interprets the a non-primary keys (foreign key) in a table (owner) identifying (identifying an association between) each record in other tables (owner) to be the claimed secondary index partition key, wherein the secondary index partition key in view of the instant application is interpreted to also be a key that uniquely identifies each record of other tables reads on the claimed a foreign key uniquely identifying an association between owners, wherein the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables. A record in a child table with a foreign key or keys (secondary index partition key comprises a foreign key) and records in all of its parent tables to whom foreign key values of a record point reads on the claimed two or more records of the plurality of records.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom and Akilov, by incorporating the use of primary keys and non-primary keys (foreign key) associated with a table that uniquely identifies each record in other tables, as taught by Yu (Paragraph 0004, 0006, and 0007), because all three applications are directed partition, table, and storage processing; incorporating the use of non-primary keys a table that uniquely identifies each record in other tables provides, when partitioning of very large entity tables and the relationship tables which define the relationships between them, greatly improved performance of data manipulation and query operations on a VLDB (see Yu Paragraph 0033).

Lindstrom, Akilov, and Yu discloses most of the limitations as set for in claim 15 but does not appear to expressly disclose wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key, and the pre-determined number of first bits of the secondary index partition key for each of the records.
Theimer discloses:
wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the pre-determined number of first bits of the secondary index partition key for each of the records [Paragraph 0134 teaches the policy may comprise, for example, an initial mapping of data records to partitions based on keys supplied by data producers or based on various attributes of the submitted data records, as well as one or more triggering criteria for repartitioning the data stream. In some embodiments, for example, a hash function may be applied to the partition key or keys, yielding a 128-bit integer hash value. The range of possible 128-bit integers may be divided into N contiguous sub-ranges, each representing one of N partitions of the stream. The number of partitions and/or the relative sizes of the sub-ranges may vary from one stream to another in some embodiments. Note: The examiner interprets the partition key or keys includes the claimed secondary index partition key because the mention of partition key or keys indicates a plurality of keys which must include a second or secondary key and each of the keys are mapped to data records as part of stream. The cited 128-bit integer hash value resulting from applying hash function to the partition key or keys is interpreted to be the claimed predetermined number of first bits of the secondary index partition key because of 128-bit integer hash value is associated with the partition key or keys (secondary index partition key). Furthermore, 128-bit integer hash value for partition key or keys mapped to data records is interpreted to read on the claimed pre-determined number of first bits of the secondary index partition key for each of the records because 128-bit integer hash value represents the partition key or keys mapped to data records. 
and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key [Paragraph 0134 teaches the policy may comprise, for example, an initial mapping of data records to partitions based on keys supplied by data producers or based on various attributes of the submitted data records, as well as one or more triggering criteria for repartitioning the data stream. In some embodiments, for example, a hash function may be applied to the partition key or keys, yielding a 128-bit integer hash value. The range of possible 128-bit integers may be divided into N contiguous sub-ranges, each representing one of N partitions of the stream. The number of partitions and/or the relative sizes of the sub-ranges may vary from one stream to another in some embodiments. Note: Examiner is interpreting the mention of “the number of sub-ranges” to be “a number of sub-ranges”. N contiguous sub-ranges resulting from dividing 128-bit integer hash values associated with the partition key or keys (secondary index partition key) is interpreted to be the claimed number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key because N is based on a range of possible 128-bit integers (a range of values) and 128-bit integers is represented by 128-bit integer hash value (pre- determined number of first bits of the secondary index partition key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, Akilov, and Yu, by incorporating N contiguous sub-ranges resulting from dividing 128-bit integer hash values associated with the partition key or keys, as taught by Theimer (Paragraph 0134), because all four applications are directed partition, table, and storage processing; incorporating N contiguous sub-ranges resulting from dividing 128-bit integer hash values associated with the partition key or keys as part of a partitioning policy avoids disk seek latencies (see Theimer Paragraph 0134).

As to claim 17:
Lindstrom discloses:
The non-transitory, computer-readable medium of claim 15, wherein initializing the plurality of counters comprises determining a number of counters in the plurality of counters by determining the distribution of the secondary index partitioning key after scanning the table of records [Column 2 Lines 22-26 teach the data to be rearranged includes keyed stored records that can be accessed on associative secondary storage. The method utilizes a random sampling of a certain number of keys and internal sorting of the sampled keys; forming equal sized partitions of records. Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: The examiner interprets the random sampling of a certain number of keys prior to forming equal sized partitions of records to be the claimed after scanning the table to be the claimed. cNR/M is interpreted to be the claimed number of available partitions, the range of 256.sup.K possible key values is interpreted to be the claimed total number of records in the total range of key values, and incrementing a counter for each key processed for the appropriate interval is interpreted to be the claimed determining a number of records per partition. Incrementing a counter for each interval is interpreted to be the claimed initializing the plurality of counters, cNR/M equal sized intervals is interpreted to be the claimed determining a number counters, wherein there is a counter for each interval therefore value for the number of counter is the same value for the number intervals. The possible key values uniformly divided into intervals is interpreted to be the claimed determining the distribution of the secondary index partitioning keys, wherein keys and/or possible keys is interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]

As to claim 18:
Lindstrom discloses:
The non-transitory, computer-readable medium of claim 15, wherein accumulating the count of the number of records in each sub-range is based on a number of occurrences of records associated with the secondary partitioning key which matches that sub- range [Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Note: cNR/M is interpreted to be the claimed number of available partitions, the range of 256.sup.K possible key values is interpreted to be the claimed total number of records in the total range of key values, and incrementing a counter for each key processed for the appropriate interval is interpreted to be the claimed determining a number of records per partition. Intervals are interpreted to be the claimed sub-range, wherein an interval is interpreted to be a range of keys.  Keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables.]

As to claim 19:
Lindstrom discloses:
The non-transitory, computer-readable medium of claim 15, wherein accumulating, in each counter of the plurality of counters, the count of the number of records in the associated sub-range is performed in parallel processes on disjoint subsets of the records [Column 2 Lines 39-43 teach forming of record partitions by obtaining a histogram of keys and ranges of key values includes performing for each key a binary search in internal memory on the pointer list in order to ascertain the range associated with the key. Column 6 Lines 3-6 teach the keys which define the ranges are processed sequentially. For each range, the records therein are retrieved by an associative search, sorted, and then appended to the output file. Column 7 Lines 26-31 teaches an associative search is carried by transferring each record from an array 15 or 17 or 19 to the RAM buffer 3. A microprocessor 33 coupling RAM 3 selects and transfers to bus 1 over path 2 all the records whose key values satisfy the range query. Column 7 Lines 37-39 teaches advantageously, all of the arrays can be searched in parallel so that the total time per associative search is one second. Note: The Processing keys as part of the searching/associative searching to increment a counter associated with an interval is interpreted to be the claimed accumulating, in each counter of the plurality of counters, the count of the number of records in the associated range, wherein the associative searching is done in parallel is interpreted to be the claimed performing in parallel processes.] and the total number of records in the total range of key values for the secondary index partitioning key comprises a sum of the number of records in each sub-range, across all disjoint subsets of records [Column 3 Lines 28-30 teach in a single pass through the file counts are taken for how many records belong to each range. Column 8 Lines 34-38 teach first, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented. Column 7 Lines 37-39 teaches advantageously, all of the arrays can be searched in parallel so that the total time per associative search is one second. Note: The examiner interprets file counts for each range/interval and the range of 256.sup.K to be the claimed total number of records in the total range of key values for the secondary index partitioning key comprises a sum of the number of records in each sub-range. Keys and/or possible keys are interpreted to be the claimed secondary index partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables. The examiner also interprets cited searching array in parallel to be the claimed accumulated in all parallel processes, wherein searching all of the arrays is interpreted to be the claimed all parallel processes. The claimed all disjoint subsets of records is interpreted to reasonably include data record partitions, partitioned key uniquely representing data records, and separated tables that may or may not be associated with foreign keys (or secondary index partitioning keys). Secondary index partitioning keys as cited in the claims is interpreted to include partitioning keys of other associated tables, therefore the examiner interprets secondary index partitioning keys and partitioning keys reasonably fall under all possible keys 256.sup.K as cited in the prior art reference.

Claim(s) 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. (U.S. Patent No.: US 4575798) hereinafter Lindstrom in view of Akilov et al. (US Publication No.: US 20070282798 A1) hereinafter Akilov, in view of Yu (US Publication No.: US 20030055822 A1) hereinafter Yu, in view of Theimer et al. (US Publication No.: US 20150134626 A1) hereinafter Theimer, and further view of Tooltill (US Publication No.: US 20130212122 A1) hereinafter Tooltill.
As to claim 3:
Lindstrom, Akilov, Yu, and Theimer discloses all of the limitations as set for in claim 1 but does not appear to expressly disclose wherein the storage system comprises a multi-tenant storage system, wherein the records comprise records associated with a plurality of tenants, and wherein the association between records uniquely identified by the secondary index partition key comprises an identification of the association between each record and one of the plurality of tenants.
Tooltill discloses:
The method of claim 1, wherein the storage system comprises a multi-tenant storage system [Paragraph 0012 teaches system 100 may be operable to allow MSP 102 to provide the applications and/or services over network 110 through the use of multi-tenancy. Multi-tenancy may refer to the use of a single instance of software by a plurality of clients. ], wherein the records comprise records associated with a plurality of tenants [FIG. 2B teaches Database Table 210, Tenant 220, Tenant_group 230, and Tenant_group_member 240. Each table has records associated with a tenant and their corresponding tenant ID (T1-T4). Note: The examiner interprets the claimed records are contained in a table of records such as Table of Records 325 found in FIG. 3 of the instant application’s disclosure. The examiner also interprets to T1-T4 to be the claimed plurality tenants.], and wherein the association between records uniquely identified by the secondary index partition key comprises an identification of the association between each record and one of the plurality of tenants. [FIG. 2B teaches Database Table 210, Tenant 220, Tenant_group 230, and Tenant_group_member 240. Each table has records associated with a tenant and their corresponding tenant ID (T1-T4). Note: The examiner interprets the claimed records are contained in a table of records such as Table of Records 325 found in FIG. 3 of the instant application’s disclosure. The examiner also interprets to T1-T4 to be the claimed plurality tenants, where each of the tenants T1-T4 is identified by Tenant A, B, C and MSP respectively. The examiner interprets the claimed secondary index partition key to be a foreign key uniquely identifying an association between records. FIG. 2A:210-220 and FIG. 2B:210-220 teaching the FK1 foreign key (secondary index partition key) associating records between the Database Table 210 and Tenant 220 reads on the claimed the association between records uniquely identified by the  secondary index partition key comprises an identification of the association between each record and one of the plurality of tenants.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, Akilov, Yu, and Theimer, by incorporating the use multi-tenancy system where tenants are identified by foreign keys in a table to show and association between records in the multi-tenancy system, as taught by Tooltill (Paragraph 0012, FIG. 2A, and FIG. 2B), because all five applications are directed to table and database storage processing; incorporating the use multi-tenancy system where tenants are identified by foreign keys in a table to show and association between records in the multi-tenancy system provides makes it easier for a service provider such as a MSP to transfer access rights to an object from one group of tenants to another (see Tooltill Paragraph 0015).

As to claim 10:
Lindstrom, Akilov, Yu, and Theimer discloses all of the limitations as set for in claim 8 but does not appear to expressly disclose wherein the system comprises a multi-tenant storage system, wherein the records comprise records associated with a plurality of tenants, and wherein the association between records uniquely identified by the secondary index partition key comprises an identification of the association between each record and one of the plurality of tenants.
Tooltill discloses:
The system of claim 8, wherein the system comprises a multi-tenant storage system[Paragraph 0012 teaches system 100 may be operable to allow MSP 102 to provide the applications and/or services over network 110 through the use of multi-tenancy. Multi-tenancy may refer to the use of a single instance of software by a plurality of clients. ], wherein the records comprise records associated with a plurality of tenants [FIG. 2B teaches Database Table 210, Tenant 220, Tenant_group 230, and Tenant_group_member 240. Each table has records associated with a tenant and their corresponding tenant ID (T1-T4). Note: The examiner interprets the claimed records are contained in a table of records such as Table of Records 325 found in FIG. 3 of the instant application’s disclosure. The examiner also interprets to T1-T4 to be the claimed plurality tenants.], and wherein the association between records uniquely identified by the secondary index partition key comprises an identification of the association between each record and one of the plurality of tenants. [FIG. 2B teaches Database Table 210, Tenant 220, Tenant_group 230, and Tenant_group_member 240. Each table has records associated with a tenant and their corresponding tenant ID (T1-T4). Note: The examiner interprets the claimed records are contained in a table of records such as Table of Records 325 found in FIG. 3 of the instant application’s disclosure. The examiner also interprets to T1-T4 to be the claimed plurality tenants, where each of the tenants T1-T4 is identified by Tenant A, B, C and MSP respectively. The examiner interprets the claimed secondary index partition key to be a foreign key uniquely identifying an association between records. FIG. 2A:210-220 and FIG. 2B:210-220 teaching the FK1 foreign key (secondary index partition key) associating records between the Database Table 210 and Tenant 220 reads on the claimed the association between records uniquely identified by the  secondary index partition key comprises an identification of the association between each record and one of the plurality of tenants.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, Akilov, Yu, and Theimer, by incorporating the use multi-tenancy system where tenants are identified by foreign keys in a table to show and association between records in the multi-tenancy system, as taught by Tooltill (Paragraph 0012, FIG. 2A, and FIG. 2B), because all five applications are directed to table and database storage processing; incorporating the use multi-tenancy system where tenants are identified by foreign keys in a table to show and association between records in the multi-tenancy system provides makes it easier for a service provider such as a MSP to transfer access rights to an object from one group of tenants to another (see Tooltill Paragraph 0015).

As to claim 16:
Lindstrom, Akilov, Yu, and Theimer discloses all of the limitations as set for in claim 15.
Yu also discloses:
The non-transitory, computer-readable medium of claim 15, wherein the first partition key comprises an identifier uniquely identifying each record [Paragraph 0004 teaches a primary key is a column which uniquely identifies each record in a table or a set of its columns whose combined values uniquely identify each record in that table. Note: The examiner reasonably interprets the primary keys identifying each record in the table to be the claimed partition key, wherein the partition key as part of the instant applications is interpreted to also be a key that uniquely identifies each record of a table].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom and Akilov, by incorporating the use of primary keys uniquely identifying each record in a table, as taught by Yu (Paragraph 0004), because all three applications are directed partition, table, and storage processing; incorporating the use of primary keys uniquely identifying each record in a table provides, when partitioning of very large entity tables and the relationship tables which define the relationships between them, greatly improved performance of data manipulation and query operations on a VLDB (see Yu Paragraph 0033).

Lindstrom, Akilov, Yu, and Theimer discloses all of the limitations as set for in claim 15 and some of 16 but does not appear to expressly disclose wherein the system comprises a multi-tenant storage system, wherein the records comprise records associated with a plurality of tenants, and wherein the association between records uniquely identified by the secondary index partition key comprises an identification of the association between each record and one of the plurality of tenants.
Tooltill discloses:
wherein the storage devices comprise a multi-tenant storage system[Paragraph 0012 teaches system 100 may be operable to allow MSP 102 to provide the applications and/or services over network 110 through the use of multi-tenancy. Multi-tenancy may refer to the use of a single instance of software by a plurality of clients. ], wherein the records comprise records associated with a plurality of tenants [FIG. 2B teaches Database Table 210, Tenant 220, Tenant_group 230, and Tenant_group_member 240. Each table has records associated with a tenant and their corresponding tenant ID (T1-T4). Note: The examiner interprets the claimed records are contained in a table of records such as Table of Records 325 found in FIG. 3 of the instant application’s disclosure. The examiner also interprets to T1-T4 to be the claimed plurality tenants.], and wherein the association between records uniquely identified by the secondary index partition key comprises an identification of the association between each record and one of the plurality of tenants. [FIG. 2B teaches Database Table 210, Tenant 220, Tenant_group 230, and Tenant_group_member 240. Each table has records associated with a tenant and their corresponding tenant ID (T1-T4). Note: The examiner interprets the claimed records are contained in a table of records such as Table of Records 325 found in FIG. 3 of the instant application’s disclosure. The examiner also interprets to T1-T4 to be the claimed plurality tenants, where each of the tenants T1-T4 is identified by Tenant A, B, C and MSP respectively. The examiner interprets the claimed secondary index partition key to be a foreign key uniquely identifying an association between records. FIG. 2A:210-220 and FIG. 2B:210-220 teaching the FK1 foreign key (secondary index partition key) associating records between the Database Table 210 and Tenant 220 reads on the claimed the association between records uniquely identified by the  secondary index partition key comprises an identification of the association between each record and one of the plurality of tenants.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, Akilov, Yu, and Theimer, by incorporating the use multi-tenancy system where tenants are identified by foreign keys in a table to show and association between records in the multi-tenancy system, as taught by Tooltill (Paragraph 0012, FIG. 2A, and FIG. 2B), because all five applications are directed to table and database storage processing; incorporating the use multi-tenancy system where tenants are identified by foreign keys in a table to show and association between records in the multi-tenancy system provides makes it easier for a service provider such as a MSP to transfer access rights to an object from one group of tenants to another (see Tooltill Paragraph 0015).

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. (U.S. Patent No.: US 4575798) hereinafter Lindstrom in view of Akilov et al. (US Publication No.: US 20070282798 A1) hereinafter Akilov, in view of Yu (US Publication No.: US 20030055822 A1) hereinafter Yu, in view of Theimer et al. (US Publication No.: US 20150134626 A1) hereinafter Theimer, and further in view of Meyers (US Patent No.: US 10356150 B1) hereinafter Meyers.
As to claim 7:
Lindstrom discloses:
The method of claim 1, arranging the sub-ranges in a sorted order [Column 5 Lines 65-67 teaches in the combination subphase, as many contiguous ranges as possible should be combined. Note: Ranges are interpreted to be claimed sub-ranges and contiguous ranges is interpreted to be the claimed sub-ranges in sorted order],
combining records of adjacent sub-ranges in one partition of the available partitions if the sum of the number of records in the combined adjacent sub-ranges is less than or equal to a target record count for each partition [Column 2 Lines 28-30 teach obtaining a histogram of the keys in ranges of key values and combining contiguous lesser populated ranges. Column 5 Lines 26-31 teaches contiguous ranges are grouped together to form larger ranges. Each grouping combines as many small ranges as possible so that the resulting combined range contains at most F records. The number of records in each resulting range is in most cases approximately equal to F. Note: Combining lesser populated contiguous ranges is interpreted to be the claimed combining records of adjacent sub-ranges in one partition of the available partitions and combining adjacent sub-ranges is less than or equal to a target record count for each partition. The number of records in each resulting range is in most cases approximately equal to F is interpreted to be the claimed combining records of adjacent sub-ranges in one partition of the available partitions if the sum of the number of records in the combined adjacent sub-ranges is less than or equal to a target record count, wherein the F is interpreted to be the claimed target record count for each partition.] and 
the target record count for each partition [Column 5 Lines 26-31 teaches contiguous ranges are grouped together to form larger ranges. Each grouping combines as many small ranges as possible so that the resulting combined range contains at most F records. The number of records in each resulting range is in most cases approximately equal to F. Note: F is interpreted to be the claimed target record count for each partition.]

Lindstrom, Akilov, Yu, and Theimer discloses all of the limitations as set for in claim 1. 
Akilov also discloses:
distributing the records stored by the storage system to the available partitions in the storage system based on the number of records in each sub-range [Paragraph 0059 teaches the computed hash key, being a different key and selected as described above, will subdivide these records into as many subsets as there are partitions. For instance, if there are N partitions, each file 102 that is associated with a certain set of key values is further partitioned into N files, each being approximately the same size. Record dispatcher 104 then identifies which of files 102 are to be loaded according to the keys in the "Dynamic Load Command." For each file 102 that is identified for loading, record dispatcher 104 further identifies its N partitioned files, and loads them in parallel to their respective partitions as required. 
Note: The examiner interprets the record dispatcher, “Dynamic Load Command”, loading files in their respective partitions as required to be the claimed distributing the records stored by the storage system to the available partitions in the storage system. Loading records based on the identified N partitioned files is interpreted to be the claimed distributing the records based on the number of records in each sub-range, wherein the cited partitions being the same size is interpreted to be the claimed number of records in each sub-range. The N files being the same size as partitions reasonably is interpreted to include one or more files. In this case, the examiner interpreting one file to be in the partition that is the same size other partitions. The record dispatcher, therefore is interpreted to load only one file into that partition based size of the partition being big enough to store one partitioned file].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, by incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions, as taught by Akilov (Paragraph 0059), because both applications are directed partition and storage processing; incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions provides the ability to tune a practical balance between cardinality of the sets of records and loading time (see Akilov Paragraph 0046).

Lindstrom, Akilov, Yu, and Theimer discloses all of the limitations as set for in claim 1 but does not appear to expressly disclose splitting records of a sub-range between two or more partitions of the available partitions if the number of records in that sub-range exceeds the target record count for each partition. 
Meyers discloses:
splitting records of a sub-range between two or more partitions of the available partitions if the number of records in that sub-range exceeds a value[Column 9 Lines 40-45 teaches if the workload of the stream exceeds the workload for which its initial partition set was provisioned, a change to the partition set may be advisable. In at least some embodiments, clients of the SMS may be able to request a split of a particular partition's key range based on a specified splitting key. Note: The initial partition set is interpreted to be the claimed records of a sub-range between two or more partitions of the available partitions, the stream as part of the workload is interpreted to be the claimed records, and the exceeding the workload is interpreted to be the claimed exceeding a value.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, Akilov, Yu, and Theimer, by incorporating a change to the partition set that involves a split of particular partition’s key range, as taught by Meyers (Column 9 Lines 40-45), because all five applications are directed to partition and storage processing; incorporating a change to the partition set that involves a split of particular partition’s key range helps clients achieve not only better overall performance for stream operations (e.g., by improving workload distribution), but also lower overall costs (see Meyers Paragraph 0046).

As to claim 14:
Lindstrom discloses:
The system of claim 8, wherein arranging the sub-ranges in a sorted order [Column 5 Lines 65-67 teaches in the combination subphase, as many contiguous ranges as possible should be combined. Note: Ranges are interpreted to be claimed sub-ranges and contiguous ranges is interpreted to be the claimed sub-ranges in sorted order], combining records of adjacent sub-ranges in one partition of the available partitions if the sum of the number of records in the combined adjacent sub-ranges is less than or equal to a target record count for each partition [Column 2 Lines 28-30 teach obtaining a histogram of the keys in ranges of key values and combining contiguous lesser populated ranges. Column 5 Lines 26-31 teaches contiguous ranges are grouped together to form larger ranges. Each grouping combines as many small ranges as possible so that the resulting combined range contains at most F records. The number of records in each resulting range is in most cases approximately equal to F. Note: Combining lesser populated contiguous ranges is interpreted to be the claimed combining records of adjacent sub-ranges in one partition of the available partitions and combining adjacent sub-ranges is less than or equal to a target record count for each partition. The number of records in each resulting range is in most cases approximately equal to F is interpreted to be the claimed combining records of adjacent sub-ranges in one partition of the available partitions if the sum of the number of records in the combined adjacent sub-ranges is less than or equal to a target record count, wherein F is interpreted to be the claimed target record count for each partition.]
the target file count for each partition [Column 5 Lines 26-31 teaches contiguous ranges are grouped together to form larger ranges. Each grouping combines as many small ranges as possible so that the resulting combined range contains at most F records. The number of records in each resulting range is in most cases approximately equal to F. Note: F is interpreted to be the claimed target record count for each partition. The examiner interprets records and files to be similar in scope w/regards to data.]

Lindstrom, Akilov, Yu, and Theimer discloses all of the limitations as set for in claim 8. 
Akilov also discloses:
distributing the records stored by the storage system to the available partitions in the storage system based on the number of records in each sub-range [Paragraph 0059 teaches the computed hash key, being a different key and selected as described above, will subdivide these records into as many subsets as there are partitions. For instance, if there are N partitions, each file 102 that is associated with a certain set of key values is further partitioned into N files, each being approximately the same size. Record dispatcher 104 then identifies which of files 102 are to be loaded according to the keys in the "Dynamic Load Command." For each file 102 that is identified for loading, record dispatcher 104 further identifies its N partitioned files, and loads them in parallel to their respective partitions as required. 
Note: The examiner interprets the record dispatcher, “Dynamic Load Command”, loading files in their respective partitions as required to be the claimed distributing the records stored by the storage system to the available partitions in the storage system. Loading records based on the identified N partitioned files is interpreted to be the claimed distributing the records based on the number of records in each sub-range, wherein the cited partitions being the same size is interpreted to be the claimed number of records in each sub-range. The N files being the same size as partitions reasonably is interpreted to include one or more files. In this case, the examiner interpreting one file to be in the partition that is the same size other partitions. The record dispatcher, therefore is interpreted to load only one file into that partition based size of the partition being big enough to store one partitioned file].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, by incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions, as taught by Akilov (Paragraph 0059), because both applications are directed partition and storage processing; incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions provides the ability to tune a practical balance between cardinality of the sets of records and loading time (see Akilov Paragraph 0046). and 

Lindstrom, Akilov, Yu, and Theimer discloses all of the limitations as set for in claim 8 but does not appear to expressly disclose splitting records of a sub-range between two or more partitions of the available partitions if the number of records in that sub-range exceeds a value.
Meyers discloses:
splitting records of a sub-range between two or more partitions of the available partitions if the number of records in that sub-range exceeds a value [Column 9 Lines 40-45 teaches if the workload of the stream exceeds the workload for which its initial partition set was provisioned, a change to the partition set may be advisable. In at least some embodiments, clients of the SMS may be able to request a split of a particular partition's key range based on a specified splitting key. Note: The initial partition set is interpreted to be the claimed records of a sub-range between two or more partitions of the available partitions, the stream as part of the workload is interpreted to be the claimed records, and the exceeding the workload is interpreted to be the claimed exceeding a value.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, Akilov, Yu, and Theimer, by incorporating a change to the partition set that involves a split of particular partition’s key range, as taught by Meyers (Column 9 Lines 40-45), because all five applications are directed to partition and storage processing; incorporating a change to the partition set that involves a split of particular partition’s key range helps clients achieve not only better overall performance for stream operations (e.g., by improving workload distribution), but also lower overall costs (see Meyers Paragraph 0046).

As to claim 20:
Lindstrom discloses:
The non-transitory, computer-readable medium of claim 15, wherein arranging the sub-ranges in a sorted order [Column 5 Lines 65-67 teaches in the combination subphase, as many contiguous ranges as possible should be combined. Note: Ranges are interpreted to be claimed sub-ranges and contiguous ranges is interpreted to be the claimed sub-ranges in sorted order], combining records of adjacent sub-ranges in one partition of the available partitions if the sum of the number of records in the combined adjacent sub-ranges is less than or equal to a target record count for each partition [Column 2 Lines 28-30 teach obtaining a histogram of the keys in ranges of key values and combining contiguous lesser populated ranges. Column 5 Lines 26-31 teaches contiguous ranges are grouped together to form larger ranges. Each grouping combines as many small ranges as possible so that the resulting combined range contains at most F records. The number of records in each resulting range is in most cases approximately equal to F. Note: Combining lesser populated contiguous ranges is interpreted to be the claimed combining records of adjacent sub-ranges in one partition of the available partitions and combining adjacent sub-ranges is less than or equal to a target record count for each partition. The number of records in each resulting range is in most cases approximately equal to F is interpreted to be the claimed combining records of adjacent sub-ranges in one partition of the available partitions if the sum of the number of records in the combined adjacent sub-ranges is less than or equal to a target record count, wherein F is interpreted to be the claimed target record count for each partition.]
the target file count for each partition [Column 5 Lines 26-31 teaches contiguous ranges are grouped together to form larger ranges. Each grouping combines as many small ranges as possible so that the resulting combined range contains at most F records. The number of records in each resulting range is in most cases approximately equal to F. Note: F is interpreted to be the claimed target record count for each partition. The examiner interprets records and files to be similar in scope w/regards to data.]

Lindstrom, Akilov, Yu, and Theimer discloses all of the limitations as set for in claim 15. 
Akilov also discloses:
distributing the records stored by the storage system to the available partitions in the storage system based on the number of records in each sub-range [Paragraph 0059 teaches the computed hash key, being a different key and selected as described above, will subdivide these records into as many subsets as there are partitions. For instance, if there are N partitions, each file 102 that is associated with a certain set of key values is further partitioned into N files, each being approximately the same size. Record dispatcher 104 then identifies which of files 102 are to be loaded according to the keys in the "Dynamic Load Command." For each file 102 that is identified for loading, record dispatcher 104 further identifies its N partitioned files, and loads them in parallel to their respective partitions as required. 
Note: The examiner interprets the record dispatcher, “Dynamic Load Command”, loading files in their respective partitions as required to be the claimed distributing the records stored by the storage system to the available partitions in the storage system. Loading records based on the identified N partitioned files is interpreted to be the claimed distributing the records based on the number of records in each sub-range, wherein the cited partitions being the same size is interpreted to be the claimed number of records in each sub-range. The N files being the same size as partitions reasonably is interpreted to include one or more files. In this case, the examiner interpreting one file to be in the partition that is the same size other partitions. The record dispatcher, therefore is interpreted to load only one file into that partition based size of the partition being big enough to store one partitioned file].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, by incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions, as taught by Akilov (Paragraph 0059), because both applications are directed partition and storage processing; incorporating the use of a record dispatcher to load partitioned records that are the same size into their respective partitions provides the ability to tune a practical balance between cardinality of the sets of records and loading time (see Akilov Paragraph 0046). and 

Lindstrom, Akilov, Yu, and Theimer discloses all of the limitations as set for in claim 15 but does not appear to expressly disclose splitting records of a sub-range between two or more partitions of the available partitions if the number of records in that sub-range exceeds a value.
Meyers discloses:
splitting records of a sub-range between two or more partitions of the available partitions if the number of records in that sub-range exceeds a value [Column 9 Lines 40-45 teaches if the workload of the stream exceeds the workload for which its initial partition set was provisioned, a change to the partition set may be advisable. In at least some embodiments, clients of the SMS may be able to request a split of a particular partition's key range based on a specified splitting key. Note: The initial partition set is interpreted to be the claimed records of a sub-range between two or more partitions of the available partitions, the stream as part of the workload is interpreted to be the claimed records, and the exceeding the workload is interpreted to be the claimed exceeding a value.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Lindstrom, Akilov, Yu, and Theimer, by incorporating a change to the partition set that involves a split of particular partition’s key range, as taught by Meyers (Column 9 Lines 40-45), because all five applications are directed partition and storage processing; incorporating a change to the partition set that involves a split of particular partition’s key range helps clients achieve not only better overall performance for stream operations (e.g., by improving workload distribution), but also lower overall costs (see Meyers Paragraph 0046).

Response to Arguments
Regarding the Office Action rejection of claims 1, 3-8, and 10-20 under 35 U.S.C. 103, the applicant presents the following arguments in the June 27, 2022 remarks page 12.
“…the Applicant respectfully contends that the combination of Lindstrom, Akilov, and Yu fails to teach or suggest each claim recitation.”

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s arguments regarding claims 1’s recitation of “a table of a plurality of records indexed based on a plurality of original partitioning key keys in the table of records, wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records; initializing, by a partitioning function executed by the storage system, a plurality of counters, each counter of the plurality of counters associated with a sub-range of a plurality of equal-length sub-ranges in a total range of key values for a secondary index partitioning key, wherein the secondary index partition key comprises a foreign key uniquely identifying an association between owners of two or more records of the plurality of records, wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the number of sub-ranges is based on a range of values represented by the pre-determined number of first bits of the secondary index partition key;” (see Lindstrom Column 2 Lines 23-24 and Column 8 Lines 34-38) (see Yu Paragraphs 0004, 0006, and 0007).
 As for “a table of a plurality of records indexed based on a plurality of original partitioning keys in the table of records”, keyed stored records that can be accessed on associative secondary storage (see Lindstrom Column 2 Lines 23-24). The examiner maintains keyed (plurality of original partitioning keys) stored records (plurality of records) to be the claimed indexed table of records and keyed is interpreted to include the claimed original partitioning key. 
As for “initializing, by a partitioning function executed by the storage system, a plurality of counters, each counter of the plurality of counters associated with a sub-range of a plurality of equal-length sub-ranges in a total range of key values for a secondary index partitioning key”, the range of 256.sup.K possible key values is uniformly divided into approximately cNR/M equal sized intervals for some constant c>1. As each key is processed, the counter for the appropriate interval is incremented (see Lindstrom Column 8 Lines 34-38). The examiner maintains incrementing the counter to be the claimed initializing a plurality of counters. Counters for each the appropriate interval is interpreted to be the claimed counter of the plurality of counters associated with a sub-range, wherein an intervals is interpreted to be the claimed sub-range of a plurality sub-ranges. Each key process and possible keys are interpreted to be the claimed secondary index partitioning key and range of possible key values uniformly divided into equal sized intervals is interpreted to be the claimed sub-range of a plurality of equal-length sub-ranges in a total range of key values, wherein keys and/or possible keys are interpreted to be the claimed secondary index. partitioning key since the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables. 
As for “wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records”, each table typically includes a set of columns (fields). Each table also typically includes a "primary key." A primary key is a column which uniquely identifies each record in a table or a set of its columns whose combined values uniquely identify each record in that table (see Paragraph 0004). Non-primary-key columns, i.e. a column or columns that by themselves collectively cannot uniquely identify records in that table, whose values are used to identify records in other tables by matching the primary key values in the other tables (see Paragraph 0006). A table having a foreign key may be considered a "child table" of the table or tables to which the foreign key points. A table which is pointed to by a foreign key or keys from another table may be considered a "parent table" of the other tables (see Paragraph 0007). The examiner maintains, a table with keys from another table, such as primary keys (original partitioning key) uniquely identifying each record in that table (uniquely identifying a record of the plurality of records) reads on the claimed wherein each original partitioning key comprises an identifier uniquely identifying a record of the plurality of records.
As for, “wherein the secondary index partition key comprises a foreign key uniquely identifying an association between owners of two or more records of the plurality of records“, table a includes non-primary -key columns, i.e. a column or columns that by themselves collectively cannot uniquely identify records in that table, whose values are used to identify records in other tables by matching the primary key values in the other tables, these columns are typically referred to as a foreign key (see Paragraph 0006). The validity of a record in a child table with a foreign key or keys typically depends on the existence of records in all of its parent tables to whom foreign key values of a record point (see Paragraph 0007). The examiner reasonably maintains the cited  non-primary keys (foreign key) in a table (owner) identifying (identifying an association between) each record in other tables (owner) to be the claimed secondary index partition key, wherein the secondary index partition key in view of the instant application is interpreted to also be a key that uniquely identifies each record of other tables reads on the claimed a foreign key uniquely identifying an association between owners, wherein the examiner interprets secondary index portioning keys to be partitioning keys that are reasonably primary keys in other or associated tables. A record in a child table with a foreign key or keys (secondary index partition key comprises a foreign key) and records in all of its parent tables to whom foreign key values of a record point reads on the claimed two or more records of the plurality of records.
As for “wherein a sub-range for each record is identified by a pre-determined number of first bits of the secondary index partition key and the pre-determined number of first bits of the secondary index partition key for each of the records and the number of sub-ranges is based on a range of values represented by the pre- determined number of first bits of the secondary index partition key”, the examiner would like to note the applicant has not provided arguments addressing Theimer cited prior art (see Paragraph Theimer Paragraph 0134). Please see above 103 rejection for the analysis to combine Lindstrom, Akilov, Yu, and Theimer to read on these limitations. 
For at least the above reasons, the examiner maintains the 103 rejection in view of the currently cited prior art. Further clarification through amendments to the claim language may aid in differentiating from the current prior art citations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E./               Examiner, Art Unit 2169                                                                                                                                                                                         
/USMAAN SAEED/               Supervisory Patent Examiner, Art Unit 2169